            Case 1:16-vv-01715-UNJ Document 76 Filed 02/11/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       Filed: December 2, 2020

* * * * * * * * * * * * *  *
MARGARET ALBERS,           *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 16-1715V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On June 19, 2020, Margaret Albers (“Petitioner”) filed a motion for attorneys’ fees and
costs. Motion for Attorney Fees and Costs (“Fees App.”) (ECF No. 69). For the reasons discussed
below, I GRANT Petitioner’s motion for attorneys’ fees and costs and award a total of
$175,775.54.

    I.        Procedural History

        On December 29, 2016, Petitioner filed a petition in the National Vaccine Injury
Compensation Program.2 Petitioner alleged that as a result of receiving a Tetanus-diphtheria-
pertussis vaccine on December 30, 2013, she developed a seizure disorder with residual effects
that persisted for more than six months. See Petition (ECF No. 1). On March 12, 2020, the parties

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the Ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
           Case 1:16-vv-01715-UNJ Document 76 Filed 02/11/21 Page 2 of 4




filed a stipulation, which I adopted as my decision awarding compensation on the same day. (ECF
No. 64).

        On June 19, 2020, Petitioner filed a motion for final attorneys’ fees and costs. Petitioner
requests compensation for her attorneys in the total amount of $175,784.29, representing
$78,226.50 in attorneys’ fees and $97,557.79 in costs. Fees App. at 6. Pursuant to General Order
No. 9, Petitioner warrants she has not personally incurred any costs in pursuit of her claim. Fees
App. Ex. 10. Respondent reacted to the fees motion on June 22, 2020, stating that “Respondent
defers to the court regarding whether the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Response at 2 (ECF No. 70). Petitioner did not file a reply thereafter,
but in response to an order by the Court, filed additionally supporting documentation for her costs
on October 27, 2020. (ECF No. 72).

         The matter is now ripe for adjudication.

   II.      Analysis

         Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because Petitioner was awarded compensation pursuant
to a stipulation, she is entitled to a final award of reasonable attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

       Petitioner requests the following hourly rates for the work of her counsel, Mr. Brian Cinelli:
$275.00 per hour for work performed from 2014 to 2016 and $300.00 per hour for work performed
from 2017 to 2020. These rates are consistent with what Mr. Cinelli has previously been awarded
for his Vaccine Program work, and the undersigned finds them to be reasonable for work
performed in this case as well. See, e.g., Lott v. Sec’y of Health & Human Servs., No. 18-95V,
2020 WL 4725520 (Fed. Cl. Spec. Mstr. Jun. 24, 2020); Buras v. Sec'y of Health & Human Servs.,
No. 17-1012V, 2018 WL 5046453 (Fed. Cl. Spec. Mstr. Aug. 3, 2018); Ware v. Sec'y of Health &
Human Servs., No. 15-1410V, 2018 WL 5304149 (Fed. Cl. Spec. Mstr. Sept. 25, 2018).

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter to be reasonable. The entries are reasonable and accurately describe the work being


                                                    2
             Case 1:16-vv-01715-UNJ Document 76 Filed 02/11/21 Page 3 of 4




performed and the length of time it took to perform each task. Respondent also has not identified
any particular entries as being objectionable. Therefore, Petitioners are entitled to final attorneys’
fees of $78,226.50.

                  b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $97,557.79. This majority of this amount is for work performed
by Petitioner’s medical expert, Dr. Robert Shuman, with the remainder comprised of acquiring
medical records, postage, photocopies and the Court’s filing fee. Although the requested amount
of costs is quite high, Dr. Shuman prepared multiple reports which were lengthy, detailed, and
ultimately played a large role in Petitioner’s eventual award of compensation. Additionally, Dr.
Shuman’s hourly rate of $400.00 per hour is reasonable and has previously been awarded by other
special masters. Concerning the remainder of costs, Petitioner has provided adequate
documentation supporting all of the requested costs, and they appear reasonable in my experience.
The only reduction necessary is for costs billed for faxes. The Vaccine Program does not reimburse
for faxes because there is no actual cost being incurred other than wear and tear on the office fax
machine that is typically considered part of office overhead. See Dashty v. Sec'y of Health &
Human Servs., No. 15-966V, 2018 WL 6990680, at *5 (Fed. Cl. Spec. Mstr. Nov. 21, 2018);
Decker v. Sec'y of Health & Human Servs., No. 17-853V, 2019 WL 1923650, at *2 (Fed. Cl. Spec.
Mstr. Apr. 11, 2019). Accordingly, I shall reduce the final award of costs by $8.75.

      III.    Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                     $78,226.50
    (Reduction of Fees)                                                                -
    Total Attorneys’ Fees Awarded                                                 $78,226.50

    Attorneys’ Costs Requested                                                    $97,557.79
    (Reduction of Costs)                                                           - ($8.75)
    Total Attorneys’ Costs Awarded                                                $97,549.04

    Total Attorneys’ Fees and Costs                                              $175,775.54

       Accordingly, I award a lump sum in the amount of $175,775.54, representing
reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check payable to
Petitioner and her attorney, Mr. Brian Cineli.3

3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).

                                                          3
           Case 1:16-vv-01715-UNJ Document 76 Filed 02/11/21 Page 4 of 4




        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

        IT IS SO ORDERED.



                                                     /s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                        4
